Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 18 and 20-22 are being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Yongsuck Choi (43324) on 6/4/2021.
The application has been amended as follows:

, wherein the broadcast signal includes first link layer packets andwherein the first link layer packets include compressed packets that are delivered through an Robust Header Compression (RoHC) stream, wherein the at least one second link layer packet includes a signaling table related to the RoHC stream, wherein the signaling table includes an Initialization and Refresh (IR) packet; physical layer processing the broadcast signal; and link layer processing the physical layer processed broadcast signal, wherein link layer processing comprises: extracting the ompressed packets from the packets, detecting compressed packets, which include a same sequence number as lower 4 bits ofa sequence number of a full length included in the dynamic chain information of the signaling table, from the xtracted compressed packets, performing error validation based on Cyclic Redundancy Check (CRC) for the detected compressed packets, when there is a compressed packet that passes error validation based on the CRC-in from the passed compressed packet based on the signaling table,[[;]] and when there is no compressed packet that passes error validation based on the CRC and a value of a User Datagram Protocol (UDP) checksum field included in the dynamic chain information is 0, starting decompression into an original IP packet from a first compressed packet of the extracted compressed packets based on , wherein a value of a sequence number of the first compressed packet is different from the value of the sequence number of the detected compressed packets and the sequence number included in the dynamic chain information is converted based on the sequence number of the first compressed packet.

21. (Currently Amended) An apparatus for receiving a broadcast signal, the apparatus comprising: a receiving unit to receive the broadcast signal, wherein the broadcast signal includes first link layer packets and at least one second link layer packet, wherein the first link layer packets include compressed packets that are delivered through an Robust Header Compression (RoHC) stream, wherein the at least one second link layer 


Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Ulupinar et al. (US 20100260098 A1) teaches systems and methodologies are described that facilitate compressing headers for internet protocol (IP) relay nodes. In particular, a plurality of IP headers in a packet and at least one tunneling protocol header can be compressed to facilitate efficient communications of packets between IP relay nodes and/or a donor access point. In addition, IP relay nodes can be limited in a number of upstream bearers and can provide a greater number of downstream bearers. In this regard, the IP relay nodes can compress headers for upstream packets related to one or more downstream devices utilizing disparate context identifiers for the upstream packets. Thus, the upstream packets can be distinguished from each other while sent over the same upstream bearer.
Kwon (US 20160366368 Al) teaches a method of transmitting a broadcast signal, according to an embodiment of the present invention, includes: compressing headers of first IP packets including first broadcast data; generating first link layer packets including the header-compressed first IP packets and second link layer packets including second IP packets containing second broadcast data; generating third link layer packets including link layer signaling information providing information necessary to process the first link layer packets and the second link layer packets; and generating one or more broadcast frames including the first link layer packets, the second link layer packets and the third link layer packets.

The combination of Ulupinar et al. and Kwon and Kwon et al. fail to disclose “An apparatus for receiving a broadcast signal, the apparatus comprising: a receiving unit to receive the broadcast signal, wherein the broadcast signal includes first link layer packets and at least one second link layer packet, wherein the first link layer packets include compressed packets that are delivered through an Robust Header Compression (RoHC) stream, wherein the at least one second link layer packet includes a signaling table related to the RoHC stream, wherein the signaling table includes context information, and wherein the context information includes static chain information and dynamic chain information corresponding to an Initialization and Refresh (IR) packet; a physical layer processor to physical layer process the broadcast signal; and a link layer processor to link layer process the physical layer processed broadcast signal; wherein the link layer processor: extracts the compressed packets from the first link layer packets and extracts the signaling table from the at least one second link layer packet, 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed 
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        06/04/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454